Denied and Opinion Filed October 3, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01119-CV

           IN RE RICHARD RALEY AND RALEY HOLDINGS, LLC, Relators

                  Original Proceeding from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00390-B

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Whitehill
                                  Opinion by Justice Whitehill
       Relators’ appeal of an adverse judgment is currently pending in this Court under cause

number 05-18-00914-CV. This original proceeding concerns post-judgment enforcement efforts.

On August 31, 2018, the real parties in interest obtained writs of garnishment on three accounts

owned by relators. Relators have now superseded the judgment by filing a cash deposit in lieu of

bond. The trial court issued a “Writ of Supersedeas” confirming that relators’ cash deposit in lieu

of bond is “adequate to supersede the judgment” and commanding that “all further proceedings

under the aforesaid execution” be suspended. In this original proceeding, relators seek a writ of

mandamus directing the trial court to court to issue a writ of supersedeas “as necessary to dissolve

the current Garnishments,” to enjoin the real parties in interest from “prosecuting any third-party

action or engaging in extra-judicial enforcement efforts,” and to stay proceedings on the real

parties in interest’s motion for sanctions and application for turnover order, which are set for

hearing on October 12, 2018.
        To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Here, relators did not ask the trial court

to dissolve the garnishments or stay the hearing on the motion for sanctions and application for

turnover order. The trial court’s “Writ of Supersedeas” provided relators with all of the relief they

requested below. Based on the record before us, we conclude relators have not shown a clear

abuse of discretion. Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE


181119F.P05




                                                –2–